NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JIMMY JEUDY,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D19-403
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.